DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/11/2021, 7/9/2021, and 3/31/2022 is being considered by the examiner.
Allowable Subject Matter
Claims 6, 17 and 23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-24 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 9,723,377. Although the claims at issue are not identical, they are not patentably distinct from each other because they are broader in scope. 

For example,
Instant Application No. 17/158,531
U.S. Patent No. 9,723,377
1. (New) A method comprising: 
1. A method comprising: 
shortening, by a computing device, a segment of content by removing an interior portion of the segment based on change information associated with the segment; 
ranking, according to scene change values, a plurality of image frames in a sequence of image frames; shortening the sequence of image frames by removing, from an interior portion of the sequence of image frames and based on the ranking, one or more of the image frames; in association with the shortening, 
appending blank content to a beginning or an end of the shortened segment to generate an updated version of the segment; 
appending one or more blank frames to a beginning or an end of the shortened sequence of image frames; 
and sending the updated version of the segment to a second computing device.
and transmitting an updated sequence of image frames, wherein the updated sequence of image frames is the sequence of image frames having the appended one or more blank frames.


Similarly, Claims 2-24 correspond to Claims 2-23 of the Patent. 

Claims 1-24 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,356,492. Although the claims at issue are not identical, they are not patentably distinct from each other because they are broader in scope. 

For example,
Instant Application No. 17/158,531
U.S. Patent No. 10,356,492
1. (New) A method comprising: 
1. A system comprising: 
shortening, by a computing device, a segment of content by removing an interior portion of the segment based on change information associated with the segment; 
a first computing device comprising: one or more processors; and memory storing executable instructions that, when executed by the one or more processors of the first computing device, cause the first computing device to: analyze scene change values of a plurality of image frames in a sequence of image frames, shorten the sequence of image frames by removing, from an interior portion of the sequence of image frames and based on an analysis result of the scene change values of the plurality of image frames, one or more of the image frames, 
appending blank content to a beginning or an end of the shortened segment to generate an updated version of the segment; 
append one or more blank frames to a beginning or an end of the shortened sequence of image frames, and transmit an updated sequence of image frames, wherein the updated sequence of image frames is the sequence of image frames having the appended one or more blank frames; and a second computing device comprising: one or more processors of the second computing device, and memory storing executable instructions that, when executed by the one or more processors of the second computing device, 
and sending the updated version of the segment to a second computing device.
cause the second computing device to: receive the updated sequence of image frames.


Similarly, Claims 2-24 correspond to Claims 2-20 of the Patent. 

Claims 1-24 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No 10,951,959. Although the claims at issue are not identical, they are not patentably distinct from each other because they are broader in scope. 

For example,
Instant Application No. 17/158,531
U.S. Patent No 10,951,959
1. (New) A method comprising: 
1. A method comprising: 
shortening, by a computing device, a segment of content by removing an interior portion of the segment based on change information associated with the segment; 
analyzing, by a computing device, scene change values of a plurality of image frames in a sequence of image frames; shortening the sequence of image frames by removing, from an interior portion of the sequence of image frames, one or more of the image frames, based on an analysis result of the scene change values of the plurality of image frames; 
appending blank content to a beginning or an end of the shortened segment to generate an updated version of the segment; 
appending one or more blank frames to a beginning or an end of the shortened sequence of image frames; appending additional content proximate to the one or more blank frames; 
and sending the updated version of the segment to a second computing device.
and sending an updated sequence of image frames to a second computing device, wherein the updated sequence of image frames comprises the sequence of image frames having the appended one or more blank frames and the appended additional content.


Similarly, Claims 2-24 correspond to Claims 2-20 of the Patent. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7, 12, 18-21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lee US Patent Publication No. 2006/0120670 in view of Gupte US Patent Publication No. 2006/0282864.

Regarding Claim 1, Lee discloses a method comprising: shortening, by a computing device [Figure 2], a segment of content by removing an interior portion of the segment based on change information associated with the segment [Figure 9A; [0022, 0030, 0078, 0080 & 0089; the scene change frame determiner is further adapted to remove at least one scene change candidate frame when it is determined that the number of detected scene change candidate frames is greater than the preset reference value, the at least one removed scene change candidate frame having the smallest difference in generation times from an adjacent scene change candidate frame].
However, Lee fails to disclose a method comprising: appending blank content to a beginning or an end of the shortened segment to generate an updated version of the segment; and sending the updated version of the segment to a second computing device.
In an analogous art, Gupte discloses a method comprising: appending blank content to a beginning or an end of the shortened segment to generate an updated version of the segment [Figures 5A-5C & [0259], [0224]; the original content owner 132 is able to replace a specific part of the content   simply by identifying and replacing that section 170 of the file on each users disk. By inserting blank video segments of a fractional length, for example a single frame, content owners 132 can also insert new video segments into existing programs. In reverse, news stories or sections of news stories can be "pulled" (i.e. removed from broadcast) by replacing some sections 170, 170a with blank sections 170b and 170c. For example, newscasts, which repeat many items of news, sometimes with additional information, and at other times information or segments are removed, can benefit from this feature.]; and sending the updated version of the segment to a second computing device [0088, 0091 & 0223-0224; newscasts and similar programs can allow download of the media package 106 containing the program earlier than the actual scheduled time of the program but only containing news items that are already prepared and with "placeholders" for some news items that are yet to be created. This way, those portions that are completed later can be obtained by application software 180 at the last minute or even live as the program is being presented and the appropriate sections 170 can be replaced in media package 306, thus saving download time for these types of programs].
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Lee and Gupte, before the effective filing date of the invention, in order to customize information provided to the viewer and to let the user interact more meaningfully with a video program or a sponsor of a video program [Gupte 0013].

Regarding Claim 2, the combination of Lee and Gupte discloses a method wherein the shortening comprises selecting, based on the change information, one or more image frames for removal from the segment [Lee Figure 9A; [0022, 0030, 0078, 0080 & 0089; the scene change frame determiner is further adapted to remove at least one scene change candidate frame when it is determined that the number of detected scene change candidate frames is greater than the preset reference value, the at least one removed scene change candidate frame having the smallest difference in generation times from an adjacent scene change candidate frame].

Regarding Claim 4, the combination of Lee and Gupte discloses a method wherein the blank content comprises one or more blank image frames [Gupte [0224] By inserting blank video segments of a fractional length, for example a single frame].

Regarding Claim 5, the combination of Lee and Gupte discloses a method wherein the change information comprises scene change values of a plurality of image frames in a sequence of image frames [Lee 0017].

Regarding Claim 7, the combination of Lee and Gupte discloses a method wherein the shortening comprises selecting an image frame having a least amount of scene change compared to a preceding image frame [Lee Figure 7].

Regarding Claim 12, the combination of Lee and Gupte discloses a method wherein the segment comprises an advertisement [Gupte 0084].

Regarding Claim 18, Lee discloses a method comprising: shortening, by a computing device [Figure 2], a sequence of image frames by removing, from an interior portion of the sequence of image frames and based on scene change values of the image frames, one or more of the image frames [Figure 9A; [0022, 0030, 0078, 0080 & 0089; the scene change frame determiner is further adapted to remove at least one scene change candidate frame when it is determined that the number of detected scene change candidate frames is greater than the preset reference value, the at least one removed scene change candidate frame having the smallest difference in generation times from an adjacent scene change candidate frame].
However, Lee fails to disclose a method comprising: appending one or more blank frames to a beginning or an end of the shortened sequence of image frames, and additional content proximate to the one or more blank frames, to generate an updated sequence of image frames; and sending the updated sequence of image frames to a second computing device.
In an analogous art, Gupte discloses a method comprising: appending one or more blank frames to a beginning or an end of the shortened sequence of image frames, and additional content proximate to the one or more blank frames, to generate an updated sequence of image frames; [Figures 5A-5C & [0259], [0224]; the original content owner 132 is able to replace a specific part of the content   simply by identifying and replacing that section 170 of the file on each users disk. By inserting blank video segments of a fractional length, for example a single frame, content owners 132 can also insert new video segments into existing programs. In reverse, news stories or sections of news stories can be "pulled" (i.e. removed from broadcast) by replacing some sections 170, 170a with blank sections 170b and 170c. For example, newscasts, which repeat many items of news, sometimes with additional information, and at other times information or segments are removed, can benefit from this feature.]; and sending the updated sequence of image frames to a second computing device [0088, 0091 & 0223-0224; newscasts and similar programs can allow download of the media package 106 containing the program earlier than the actual scheduled time of the program but only containing news items that are already prepared and with "placeholders" for some news items that are yet to be created. This way, those portions that are completed later can be obtained by application software 180 at the last minute or even live as the program is being presented and the appropriate sections 170 can be replaced in media package 306, thus saving download time for these types of programs].
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Lee and Gupte, before the effective filing date of the invention, in order to customize information provided to the viewer and to let the user interact more meaningfully with a video program or a sponsor of a video program [Gupte 0013].

Regarding Claim 19, the combination of Lee and Gupte discloses a method wherein the sequence of image frames comprises an advertisement [Gupte [0224]].

Regarding Claim 20, the combination of Lee and Gupte discloses a method wherein the additional content comprises a video program [Gupte [0224]].

Regarding Claim 21, the combination of Lee and Gupte discloses a method wherein the sequence of image frames is associated with audio content [Gupte 0017], and the method further comprises: updating the audio content by removing a portion, of the audio content, associated with the removed one or more of the image frames; and sending the updated audio content with the updated sequence of image frames [Gupte [0224]].

Regarding Claim 24, the combination of Lee and Gupte discloses a method wherein the shortening comprises: selecting an image frame having a least amount of scene change compared to a preceding image frame [Lee Figure 7].


Claims 3 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lee US Patent Publication No. 2006/0120670 in view of Gupte US Patent Publication No. 2006/0282864 in further view of Liou et al. US Patent Publication No. 2002/0147834.

Regarding Claims 3 and 22, the combination of Lee and Gupte discloses the method of claim 1 but fails to disclose a method wherein the shortening comprises: identifying groups of pictures (GOPs) in the segment; and selecting, based on the change information and in rounds limiting selections from each GOP to one frame per round, one or more image frames for removal from the segment.
In an analogous art, Liou discloses a method wherein the shortening comprises: identifying groups of pictures (GOPs) in the segment; and selecting, based on the change information and in rounds limiting selections from each GOP to one frame per round, one or more image frames for removal from the segment [0096-0098].
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Lee, Gupte, and Liou, before the effective filing date of the invention, in order to provide a system for streaming using intelligent frame selection [Liou 0008].

Claims 8, 11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee US Patent Publication No. 2006/0120670 in view of Gupte US Patent Publication No. 2006/0282864 in further view of Dow et al. US Patent Publication No. 2003/0202772.

Regarding Claim 8, the combination of Lee and Gupte discloses the method of claim 1 but fails to disclose a method wherein the blank content comprises audio content indicating silence.
In an analogous art, Dow discloses a method wherein the blank content comprises audio content indicating silence [0005].
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Lee, Gupte, and Dow, before the effective filing date of the invention, in order to provide users the ability to quickly and accurately avoid the commercials in recorded programs [Dow 0005].

Regarding Claim 11, the combination of Lee, Gupte, and Dow discloses the method wherein the blank content comprises audio content indicating silence and corresponding to one or more blank image frames [Dow 0074].

Regarding Claim 13, Lee discloses a method comprising: removing, based on change information associated with the segment, a portion of the segment occurring after a beginning of the segment and prior to an end of the segment [Figure 9A; [0022, 0030, 0078, 0080 & 0089; the scene change frame determiner is further adapted to remove at least one scene change candidate frame when it is determined that the number of detected scene change candidate frames is greater than the preset reference value, the at least one removed scene change candidate frame having the smallest difference in generation times from an adjacent scene change candidate frame].
However, Lee fails to disclose a method comprising: receiving an audio content segment;  adding, prior to the beginning of the segment or after the end of the segment, a blank portion comprising silent audio; and sending the segment to a second computing device.
In an analogous art, Gupte discloses a method comprising: adding, prior to the beginning of the segment or after the end of the segment, a blank portion [Figures 5A-5C & [0259], [0224]; the original content owner 132 is able to replace a specific part of the content   simply by identifying and replacing that section 170 of the file on each users disk. By inserting blank video segments of a fractional length, for example a single frame, content owners 132 can also insert new video segments into existing programs. In reverse, news stories or sections of news stories can be "pulled" (i.e. removed from broadcast) by replacing some sections 170, 170a with blank sections 170b and 170c. For example, newscasts, which repeat many items of news, sometimes with additional information, and at other times information or segments are removed, can benefit from this feature.]; and sending the segment to a second computing device. [0088, 0091 & 0223-0224; newscasts and similar programs can allow download of the media package 106 containing the program earlier than the actual scheduled time of the program but only containing news items that are already prepared and with "placeholders" for some news items that are yet to be created. This way, those portions that are completed later can be obtained by application software 180 at the last minute or even live as the program is being presented and the appropriate sections 170 can be replaced in media package 306, thus saving download time for these types of programs].
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Lee and Gupte, before the effective filing date of the invention, in order to customize information provided to the viewer and to let the user interact more meaningfully with a program or a sponsor of a program [Gupte 0013].
Still, the combination of Lee and Gupte fails to disclose a method comprising: receiving an audio content segment and wherein the blank portion comprises silent audio.
In an analogous art, Dow discloses the method wherein the blank content comprises audio content indicating silence and corresponding to one or more blank image frames [Dow 0074].
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Lee, Gupte, and Dow, before the effective filing date of the invention, in order to provide users the ability to quickly and accurately avoid the commercials in recorded programs [Dow 0005].

Regarding Claim 14, the combination of Lee, Gupte, and Dow discloses the method wherein the blank portion also comprises one or more blank image frames [Gupte [0224] By inserting blank video segments of a fractional length, for example a single frame].

Regarding Claim 15, the combination of Lee, Gupte, and Dow discloses the method wherein the change information indicates changes in video images between sequential frames of the segment [Lee 0017].

Regarding Claim 16, the combination of Lee, Gupte, and Dow discloses the method further comprising selecting the removed portion for removal by determining a pair of sequential frames, in the segment, having a least amount of image change therebetween [Lee Figure 7].

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee US Patent Publication No. 2006/0120670 in view of Gupte US Patent Publication No. 2006/0282864 in further view of Hsu et al. US Patent Publication No. 2006/0146886.

Regarding Claim 9, the combination of Lee and Gupte discloses the method of claim 1 but fails to disclose a method wherein the shortening comprises selecting, based on the change information, audio content for removal from the segment.
In an analogous art, Hsu discloses a method wherein the shortening comprises selecting, based on the change information, audio content for removal from the segment [0023].
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Lee, Gupte, and Hsu, before the effective filing date of the invention, in order to provide a smooth transmission and presentation of information [Hsu 0002].
Regarding Claim 10, the combination of Lee, Gupte, and Hsu discloses a method wherein the interior portion of the segment comprises one or more image frames, and the method further comprises skipping audio content that accompanies the one or more image frames [Hsu 0023 & 0029].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. It includes Hougui US-20050122427-A1 and Silverstein US-20060114994-A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR A RIAZ whose telephone number is (571)270-3005. The examiner can normally be reached M-F 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAHAR AQIL RIAZ/Examiner, Art Unit 2424